IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Epsilon Energy USA Inc,

Plaintiff(s),

Chesapeake Appalachia, LLC Civil Action No.

 

 

ore
ee

 

Defendant(s)/
Third-Party Plaintiff(s), - (LED
y HARRISBURG, PA
APR ~9 2021
peR__ 287%
DEPUTY CLERK
+
Third-Party Defendant(s).
DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P. 7.1
(Civil Action)
Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff ,
: {type of party)
who is Epsilon Energy USA, Inc. , makes the following disclosure:

 

(name of party)

Page 1 of 2
L, Is the party a non-governmental corporate party?

¥ YES O NO
2. If the answer to Number 1 is “yes,” list below any parent corporation or state that there
is no such corporation:
There is no such corporation.
3. If the answer to Number 1 is “yes,” list below any publicly-held corporation that owns

10% or more of the party’s stock or state that there is no such corporation:

There is no such corporation.

The undersigned party understands that under Rule 7.1 of the Federal Rules of Civil
Procedure, it must promptly file a supplemental statement upon any change in the information that
this statement requires.

/s/ Gregory J. Krock
Signature of Counsel for Party

 

Date: 04/09/2021

Page 2 of 2
